Citation Nr: 0509317	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative joint 
disease of the hips.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1957; June 1957 to July 1966; and May 1969 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which denied service connection for degenerative 
joint disease of the hips.  Although the RO did not so 
indicate, this is a new and material evidence case, as the 
record shows a December 1997 denial of service connection for 
degenerative joint disease of the hips, with no timely appeal 
by the veteran.

In April 1999, the veteran filed a claim to reopen service 
connection claims for degenerative joint disease of the 
ankles, knees, feet, and hands.  The RO denied these claims 
in an October 1999 administrative decision.  In November 
1999, the veteran stated that he wanted to reopen a service 
connection claim for a back disability, along with his other 
claims.  The RO issued a January 2000 administrative denial, 
regarding the service connection claims for degenerative 
joint disease of the ankles, knees, feet, hands, and back.  
In April 2001, the veteran submitted a statement continuing 
these service connection claims; however, they are not 
subsequently addressed by the RO.  The Board thus refers the 
service connection claims for degenerative joint disease of 
the ankles, knees, feet, hands, and back, to the RO.

In March 2004, May 2004, and July 2004 decisions, the RO 
issued decisions regarding numerous claims including service 
connection for rheumatoid arthritis, and notified the veteran 
of his right to file an appeal within one year.  The RO 
subsequently issued a Supplemental Statement of the Case in 
October 2004 which addressed the issue of service connection 
for rheumatoid arthritis as intertwined with the issue on 
appeal.  However, the current record does not contain a 
notice of disagreement with any of these decisions to include 
the issue of service connection for rheumatoid arthritis.  
The Board further finds that the issue of service connection 
for rheumatoid arthritis is not inextricably intertwined with 
the issue on appeal.  As there is no notice of disagreement 
pertaining to the issue of service connection for rheumatoid 
arthritis, the Board does not have jurisdiction of this 
issue.  Accordingly, the only issue for consideration is 
service connection for degenerative joint disease of the 
hips.


FINDINGS OF FACT

1.  In December 1997, the RO denied service connection for 
degenerative joint disease of the hips on the basis that 
there was no evidence that degenerative joint disease of the 
hips was incurred in or aggravated by service.  The RO 
notified the veteran of this decision and his appellate 
rights, but the veteran did not submit a timely appeal.

2.  Evidence received since the December 1997 RO decision is 
neither cumulative nor redundant and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for degenerative joint 
disease of the hips. 

3.  The competent medical evidence of record does not show 
in-service incurrence or aggravation of degenerative joint 
disease of the hips or diagnosis of degenerative joint 
disease of the hips within one year of discharge from 
service.

4.  There is no competent evidence of a nexus between the 
post service diagnosis of degenerative joint disease of the 
hips and the veteran's service.


CONCLUSIONS OF LAW

1.  The December 1997 RO decision denying the claim of 
service connection for a low back disorder is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the December 1997 RO 
decision is new and material, and the claim of service 
connection for low back disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Degenerative joint disease of the hips was not incurred 
in or aggravated by active service, nor may its incurrence or 
aggravation be presumed therein.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5103A, 5107, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  



I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
August 2001 rating decision, an August 2003 statement of the 
case (SOC), and an October 2004 supplemental statement of the 
case (SSOC) that discussed the pertinent evidence, and the 
laws and regulations related to a claim for service 
connection for degenerative joint disease of the hips.  These 
documents essentially notified the veteran of the evidence 
needed to prevail on his claim.

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the July 2003 VA letter notified the 
veteran that he had 30 days from the date of the letter to 
respond.  The veteran was further advised that if he did not 
respond by the end of the 30-day period, his appeal would be 
decided based on the information and evidence currently of 
record.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no defect with the VCAA notice 
given to the veteran in this case.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC, and notice letter dated in July 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an August 2001 rating decision, the RO denied 
the service connection claim for degenerative joint disease 
of the hips.  In July 2003, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, VA's 
duty to notify the veteran has been satisfied.



II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes service medical 
records, Army hospital records dated from May 1990 to 
November 1995 and VA medical records dated from January 1995 
to September 2003.  The Board finds that there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

While the veteran has a current diagnosis of arthritis of the 
hips, as discussed below, there is no evidence that the 
conditions were incurred in or aggravated by service.  Under 
these circumstances, the VCAA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  In this 
regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of service connection is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

New and material

In June 1997, the veteran filed a claim for entitlement to 
service connection for degenerative joint disease of the hip.  
Evidence considered at that time included the veteran's 
service medical records and Army hospital records dated from 
May 1990 to November 1995.

The service medical records show diagnoses of rheumatoid 
arthritis of the left knee and right ankle; however, there 
are no findings of arthritis or other disorder in the hips.  
An April 1993 Army hospital record after service shows a 
finding of leg cramps, due to age.

In December 1997, the RO denied the veteran's claim of 
service connection for degenerative joint disease of the 
hips, on the basis that there was no evidence it was incurred 
in or aggravated by service.  The RO indicated that the 
veteran had not submitted new and material evidence, although 
the record does not show a previous denial of service 
connection for degenerative joint disease of the hips.  In 
December 1997, the RO notified the veteran of its decision 
and his appellate rights.  He did not file an appeal, and the 
December 1997 rating decision is final.  

In April 1999, the veteran filed an application to reopen his 
claim for service connection for degenerative joint disease 
of the hips.  Evidence considered since that time includes VA 
medical records dated from January 1995 to September 2003.    

A June 1999 VA provider note shows complaints of various 
joint and muscle pain, and difficulty getting out of a chair.  
A January 2000 provider note shows the veteran has some 
osteoarthritis in his joints.  A January 2001 VA progress 
note shows good range of motion, strength, and reflexes of 
extremities.  In November 2002, a VA provider note shows a 
diagnosis of osteoarthritis and complaints of hip pain after 
exercise.  Extremities showed good range of motion, strength, 
and reflexes.  A March 2003 VA clinical note shows a finding 
of bilateral hip pain from arthritis.  An August 2003 VA 
provider note shows an assessment of left hip pain and 
osteoarthritis.  VA x-ray examination of the hips in August 
2003 shows an assessment of very mild joint space narrowing 
bilaterally.    

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§§ 20.302(a), 20.1104 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 
145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in April 1999, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the final December 1997 RO decision 
includes a March 2003 VA clinical finding of bilateral hip 
pain from arthritis, and an August 2003 VA x-ray examination 
report, which shows very mild joint space narrowing in the 
bilateral hips.  The evidence is new because it was not 
previously of record.  The evidence is also material because 
it shows a current hip disorder with findings of arthritis 
and narrowing joint space, which was not established at the 
time of the last RO decision.  This evidence bears directly 
and substantially upon the issue of service connection, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board finds that the evidence submitted since the final 
December 1997 RO decision is both new and material.  
Therefore, the claim of service connection for degenerative 
joint disease of the hips is reopened.

Service connection

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the hips.  In light of the Board's decision, 
the entire record must be reviewed on a de novo basis.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 
 
The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As noted, the medical evidence shows a current hip 
disability.  The March 2003 VA medical record shows a finding 
of hip pain due to arthritis; and an August 2003 VA x-ray 
examination report shows an assessment of very mild joint 
space narrowing in the bilateral hips.  

The record, however, shows no indication of a hip injury or 
disorder in service.  Although the veteran related in a June 
1997 statement that he injured his hips in service in 1962, 
this is not reflected in the service medical records.  There 
are in-service reports of rheumatoid arthritis in the left 
knee and right ankle, but not in the hips.  This evidence 
demonstrates that the veteran did not have degenerative joint 
disease of the hips during active service.  38 C.F.R. 
§ 3.303.  

The post-service evidence also does not show diagnosis of 
degenerative joint disease of the hips during the initial 
post-service year.  Therefore, a presumption in favor of 
service connection for chronic disease manifest during the 
initial post-service year is not for application.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The first medical evidence of arthritis in the hips is not 
until 2003, which is more than 30 years after the veteran's 
1970 discharge.  A present disability is not enough to 
establish service connection if there is no evidence that it 
was incurred or aggravated by service.  There is no competent 
evidence of a nexus between the post service diagnosis of 
degenerative joint disease of the hips and service.  Since 
the determinative issue in this case involves medical 
causation, competent medical nexus evidence is required.  The 
Board notes that the veteran's argument that his degenerative 
joint disease of the hips resulted from service.  The veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Accordingly the Board finds that the veteran's claim for 
service connection for degenerative joint disease of the hips 
cannot be granted because this disorder was not incurred or 
aggravated during service, was not manifest to a compensable 
degree within one year following the veteran's discharge from 
service, and because he has not brought forth competent 
evidence of a nexus between the current diagnosis of this 
condition and service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for degenerative joint 
disease of the hips is denied.


	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


